Exhibit 10.13
EXECUTION VERSION
 
 
AMENDMENT NO. 2
TO
SENIOR SECURED CREDIT FACILITY AGREEMENT
dated December 28, 2005
made among
RIGDON MARINE CORPORATION
by
DVB BANK NV,
as Underwriter, Arranger, Book Manager, Facility Agent and Security Trustee,
DVB BANK AG,
as Swap Bank,
and
and the Banks, Financial Institutions and Persons
identified on Schedule 1 to the Original Agreement, as Lenders
 
 
May 9, 2007

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 2 SENIOR SECURED CREDIT FACILITY AGREEMENT
          THIS AMENDMENT NO. 2 TO SENIOR SECURED CREDIT FACILITY AGREEMENT (this
“Amendment”) is made as of the 9TH day of May, 2007 by and among (1) RIGDON
MARINE CORPORATION, a corporation incorporated under the laws of the State of
Delaware (the “Borrower”), (2) the banks and financial institutions as are
listed on the signature pages hereto (together with their respective successors
and assigns, the “Lenders”), (3) DVB BANK AG, as swap bank (the “Swap Bank”) and
(4) DVB BANK NV (“DVB”), as underwriter, arranger, book manager and facility
agent for the Lenders (in such capacity, the “Facility Agent”) and security
trustee for the Lenders and the Swap Bank (in such capacity, the “Security
Trustee”), and amends and is supplemental to that Senior Secured Credit Facility
Agreement dated as of December 28, 2005, as amended by Amendment No. 1 thereto
dated as of February 28, 2006 (the “Original Agreement”) made by and among the
Borrower, the Lenders, the Facility Agent and the Security Trustee.
WITNESSETH THAT:
          WHEREAS, pursuant to the Original Agreement, the Lenders made
available to the Borrower a secured term loan in the principal amount of up to
US$170,000,000 (the “Original Facility”) in two tranches, Tranche A Facility and
Tranche B Facility, for the purposes described in Section 3.1 thereof;
          WHEREAS, the current aggregate outstanding principal of the Original
Facility is US$83,120,000 and the committed but undrawn portion of the Original
Facility is $75,000,000;
          WHEREAS, the Borrower, the Lenders, the Swap Bank, the Security
Trustee and the Facility Agent now desire to amend the Original Agreement to
reflect the change in swap bank from DVB to the Swap Bank;
          WHEREAS, Rigdon Marine Holdings, L.L.C., formerly known as Rigdon
Marine, L.L.C. (“RMLLC”), has entered into agreements with the builders set
forth on the attached Annex A (the “New Vessels Builders”) for the construction
of eight (8) new crew boats and/or F.S.I.V.’s (the “New Vessels”), each as
described in the attached Annex A;
          WHEREAS, RMLLC has agreed to assign to the Borrower the Construction
Contracts for the Vessel with the New Vessels Builders;
          WHEREAS, the Borrower has requested that (1) an additional amount of
up to $54,000,000 (“Tranche C”) be made available to it for the purpose of
financing the acquisition of the New Vessels in an amount equal to the lesser of
(a) 100% of the delivered cost of the New Vessels, as set forth on the attached
Annex A or (b) 100% of the Fair Market Value of the New Vessels at delivery and
(2) the Lenders amend the Original Agreement to permit the Borrower to borrow
Tranche C;
          WHEREAS, the Lenders have agreed to (1) advance Tranche C to the
Borrower by making a new tranche available to the Borrower pursuant to the terms
and conditions hereof

 



--------------------------------------------------------------------------------



 



and (2) amend Section 9.2(j) to permit the Borrower to use corporate funds to
purchase the New Vessels;
          WHEREAS, the Borrower is in the process of negotiating the terms of a
subscription agreement (the “LLC Transaction”) with Bourbon Offshore Holding,
SAS and Jackson Offshore LLC, a company organized and existing under the laws of
the State of Louisiana (“Jackson”), to be owned 24.5% by Bourbon Offshore
Holdings, SAS, 24.5% by the Borrower and 51% by Lee Jackson , for the purpose of
acquiring and operating one crew boat with the objective of acquiring up to five
(5) crew boats (the “Crew Boats”);
          WHEREAS, the Borrower estimates that the maximum total investment by
Jackson may be approximately $35,000,000 and the Borrower anticipates that its
equity contribution in the LLC Transaction may be approximately $3,000,000.00
(the “LLC Transaction Funds”), depending on the final design chosen for the Crew
Boats, and on future potential acquisition of Vessels by Jackson, and the
Borrower anticipates that its initial equity contribution in the LLC Transaction
will be approximately $300,000.00;
          WHEREAS, the Original Agreement restricts the ability of the Borrower
to (1) pay out any funds to any company or person except as set forth in
Section 9.2(j) of the Original Agreement and (2) make any Restricted Payments or
Restricted Investments, other than as set forth in Section 9.2(l) of the
Original Agreement
          WHEREAS, the Borrower has requested that the Lenders amend the
Original Agreement to permit the Borrower to enter into the LLC Transaction and
to contribute, if the Borrower so chooses, the LLC Transaction Funds;
          WHEREAS, the Lenders have agreed to amend Sections 9.2(j) and 9.2(l)
of the Original Agreement to permit the Borrower to enter into the LLC
Transaction and to contribute, at the Borrower’s choosing, the LLC Transaction
Funds in an amount not to exceed $3,000,000.00;
          WHEREAS, the Borrower has also requested that the Lenders (1) amend
the definitions of “Consolidated Total Assets”, “Consolidated Net Earnings”,
“Consolidated Net Worth” and “Funded Debt” in Section 1.1 of the Original
Agreement to exclude the Borrower’s net exposure under Interest Rate Agreements
until such time as the Borrower’s position(s) under Interest Rate Agreements are
liquidated and (2) reduce the Applicable Margin by 25 basis points to 1.25% per
annum;
          WHEREAS, the Lenders have agreed to (1) revise Section 1.1 of the
Original Agreement to exclude the Borrower’s net exposure under Interest Rate
Agreements in the definitions of “Consolidated Total Assets”, “Consolidated Net
Earnings”, “Consolidated Net Worth” and “Funded Debt” until such time as the
Borrower’s position(s) under Interest Rate Agreements are liquidated and
(2) reduce the Applicable Margin by 25 basis points to 1.25% per annum; and
          WHEREAS, as consideration for the advancement of Tranche C and as
additional security for the obligations of the Borrower with respect to the
Original Facility and Tranche C, the Borrower and the Lenders have agreed (1) to
amend and restate the Note to increase the

2



--------------------------------------------------------------------------------



 



amount of the Note to $224,000,000, (2) to amend the Mortgages to increase the
total amount of the mortgages from $195,500,000, of which $170,000,000 comprises
the Loan and $25,500,000 comprises the Swap Liabilities, to $249,500,000, (3) to
amend and restate the Assignment of Earnings and Assignment of Insurances;
(4) that the Borrower shall grant in favor of the Security Trustee, on behalf of
the Lenders, an assignment of each of the New Vessels Builder’s warranties with
respect to each of the New Vessels (the “New Vessels Builder’s Warranties
Assignments”), (5) that the Borrower shall obtain the consent and agreement of
the Subordinated Lender to the increase in the amount of the Facility and the
acknowledgment by the Subordinated Lender that it shall have no security
interest relating to the New Vessels, in form and substance satisfactory to the
Lenders in their sole discretion (the “Subordinated Lender Consent”),
(6) Section 9.4 of the Original Agreement, the “Asset Maintenance” clause, shall
remain as provided for in the Original Agreement and (7) that all of the
Vessels, including the New Vessels, shall secure the obligations of the Borrower
under Original Agreement, as amended hereby, the Note and each of the Security
Documents including the obligation of the Borrower to repay the amount of the
Original Facility and Tranche C in full, together with accrued but unpaid
interest and any other amounts owing by the Borrower to the Facility Agent, the
Security Trustee or any Lender pursuant to the Agreement, the Note or any
Security Document;
          NOW, THEREFORE, in consideration of the premises and such other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:
          1. Definitions. Unless otherwise defined herein, words and expressions
defined in the Original Agreement have the same meanings when used herein,
including in the recitals hereto.
          2. Representations and Warranties. The Borrower hereby reaffirms, as
of the date hereof, each and every representation and warranty made thereby in
the Original Agreement, the Note and the other Security Documents (updated
mutatis mutandis).
          3. No Defaults. The Borrower hereby represents and warrants that as of
the date hereof there exists no Event of Default or any condition which, with
the giving of notice or passage of time, or both, would constitute an Event of
Default.
          4. Performance of Covenants. The Borrower hereby reaffirms that it has
duly performed and observed the covenants and undertakings set forth in the
Original Agreement, the Note and the other Security Documents, on its part to be
performed, and the Borrower covenants and undertakes to continue duly to perform
and observe such covenants and undertakings, as amended hereby, so long as the
Original Agreement, as the same is amended hereby and may hereafter be amended
or supplemented, shall remain in effect.
          5. Amendment to the Original Agreement. Subject to the terms and
conditions of this Amendment, the Original Agreement is hereby amended and
supplemented as follows:

3



--------------------------------------------------------------------------------



 



  (a)   all references to “this Agreement” shall be deemed to refer to the
Original Agreement as amended hereby;     (b)   In each place where DVB is
identified in the Original Agreement as the “swap bank”, DVB Bank AG shall be
substituted in place thereof.     (c)   In each place where Rigdon Marine,
L.L.C., or “RMCLLC” is referred to in the Original Agreement, Rigdon Marine
Holdings, L.L.C. or “RMLLC” shall be substituted in place thereof.     (d)  
Section 1.1 is hereby amended as follows:

  (i)   the definition of “Applicable Margin” shall be replaced in its entirety
with the following:         “means 1.25% per annum;”     (ii)   the definition
of “Builder” shall be deleted and replaced in its entirety with the following:  
      ““Builder(s)” means Bollinger Shipyards Lockport, L.L.C. or either of the
New Vessels Builders as defined in this Section 1.1;”     (iii)   the definition
of “Consolidated Net Earnings” shall be amended to replace the “and” prior to
“(ii)” with a comma and insert at the end thereof the following:         “and
(iii) the Borrower’s net exposure under Interest Rate Agreements until such time
as the Borrower’s position(s) under any Interest Rate Agreements are liquidated”
    (iv)   the definition of “Consolidated Net Worth” shall be amended to
insert, following “GAAP” the following:         “excluding the Borrower’s net
exposure under Interest Rate Agreements until such time as the Borrower’s
position(s) under any Interest Rate Agreements are liquidated”     (v)   the
definition of “Consolidated Total Assets” shall be amended to insert, following
“Subsidiaries” and prior to “determined” the following:         ”, excluding the
Borrower’s net exposure under Interest Rate Agreements until such time as the
Borrower’s position(s) under any Interest Rate Agreements are liquidated,”

4



--------------------------------------------------------------------------------



 



  (vi)   the definition of “Crew Boat(s)” shall be inserted as follows:        
“shall mean the crew boat, or up to five crew boats, to be acquired pursuant to
the LLC Transaction;”     (vii)   the definition of “Facility” shall be replaced
in its entirety with the following:         “means the credit facility of up to
$224,000,000, to be made available by the Lenders to the Borrower hereunder
pursuant to Section 3 in three tranches in the maximum aggregate principal
amount equal to the lesser of (i) with respect to Tranche A, $95,000,000 or
seventy percent (70%) of the Fair Market Value of the Pre-Existing Vessels,
(ii) with respect to Tranche B, $75,000,000 or seventy percent (70%) of the Fair
Market Value of the GPA 654 Vessels and (iii) with respect to Tranche C, (a)
$54,000,000, (b) 100% of the delivered cost of the New Vessels, as set forth on
Schedule 2 hereto or (c) 100% of the Fair Market Value of the New Vessels at
delivery;”     (viii)   the definition of “Funded Debt” shall be amended to
replace the “and” prior to “(iii)” with a comma and insert, following the
“(iii) the Subordinated Mortgage Debt” the following:         “and (iv) the
Borrower’s net exposure under Interest Rate Agreements until such time as the
Borrower’s position(s) under any Interest Rate Agreements are liquidated”    
(ix)   the definition of “LLC Transaction” shall be inserted as follows: “shall
mean that certain transaction among the Borrower, Bourbon Offshore Holdings,
LLC, SAS and Lee Jackson with respect to their investments in Jackson Offshore
LLC, a company organized and existing under the laws of Louisiana (“Jackson”),
to be owned 24.5% by the Borrower, 24.5% by Bourbon Offshore Holdings, SAS and
51% by Lee Jackson, for the purpose of acquiring and operating the Crew Boats;”
    (x)   the definition of “LLC Transaction Funds” shall be inserted as
follows:         “shall mean the Borrower’s equity contribution in LLC
Transaction in an amount not to exceed $3,000,000.00, provided, however, that
such amount shall be invested by the Borrower on a pro rata basis with the total
investments made by all investors in connection with the LLC Transaction and the
total investments made by all investors with respect to each Crew Boat purchase

5



--------------------------------------------------------------------------------



 



      shall be on a pro rata basis with the total investments of Jackson (as
such term is used in the definition of “LLC Transaction”);”     (xi)   the
definition of “Mortgages” shall be revised by inserting “, as amended,” after
the word “mortgages” and before the word “on”;     (xii)   the definition of
“New Vessels” shall be inserted as follows:         “means those Vessels listed
on Schedule 2 under the heading New Vessels, provided, however, that the
Borrower may request permission from the Lenders to substitute up to two (2) of
the Vessels listed on Schedule 2, such consent of each of the Lenders to be at
the sole discretion of each of the Lenders”;     (xiii)   the definition of “New
Vessels Building Contract(s)” shall be inserted as follows:         “means
(i) those certain Vessel Construction Contracts for the Construction of seven
(7) New Vessels (Hull Numbers 83, 84, 91, 93, 94, 97 and 98) dated October 20,
2005 for Hull 83, dated April 4, 2006 for Hull 84, and dated August 22, 2006 for
Hulls 91, 93, 94, 97, and 98 between C & G Boatworks, Inc. and Rigdon Marine
Holdings, L.L.C. and (ii) that certain Vessel Construction Contract for the
construction of one (1) New Vessel (Hull Number 314) dated November 1, 2005
between Midship Marine, Inc. and Rigdon Marine Holdings, L.L.C.;”     (xiv)  
the definition of “New Vessels Builders” shall be inserted as follows:        
“means each of Midship Marine, Inc. and C & G Boatworks, Inc.;”     (xv)   the
definition of “New Vessels Builder’s Warranties Assignments” shall be inserted
as follows:         “means the assignment(s) in respect of the post-delivery
warranties and guarantees from the New Vessels Builders to the Borrower
contained in the New Vessels Building Contracts, to be executed by the Borrower
in favor of the Security Trustee pursuant to Section 4.2A(b) substantially in
the form set out in Exhibit G;”     (xvi)   the definition of “Note” set forth
in Section 1.1 shall be replaced in its entirety as follows:         “means the
amended and restated promissory note executed by the Borrower to the order of
the Facility Agent pursuant to Section

6



--------------------------------------------------------------------------------



 



      4.1(b), to evidence the Facility, substantially in the form set out in
Exhibit A;”     (xvii)   the definition of “Tranche C” shall be inserted as
follows:         “means the tranche to be made available by the Lenders to the
Borrower hereunder pursuant to Section 3.1(c) in up to eight (8) advances, one
per New Vessel, in the maximum aggregate principal amount of Fifty-Four Million
Dollars ($54,000,000.00) but in no event shall any advance be greater than 100%
of the delivered cost of the relevant New Vessel, as set forth on Schedule 2
hereto, or 100% of the Fair Market Value of the relevant New Vessel at delivery,
provided, however, that the Lenders shall not be required to make an Advance of
Tranche C after June 30, 2009;”     (xviii)   the definition of “Tranche C Final
Payment” shall be inserted as follows:         “means the balloon payment of
$28,375,772 or such other amount as may be necessary to repay Tranche C on the
Tranche C Final Payment Date as a consequence of, inter alia, changed delivery
dates of the New Vessels, together with accrued but unpaid interest and any
other amounts owing by the Borrower to the Facility Agent, the Security Trustee
or any Lender pursuant to this Credit Facility Agreement as amended hereby, the
Note or any Security Document;”     (xix)   the definition of “Tranche C Final
Payment Date” shall be inserted as follows:         “shall mean the date which
is forty two (42) months from the final Advance of Tranche C, but in no event
later than the Tranche A Final Payment Date;”

  (e)   Section 3.1 shall be replaced in its entirety with the following:

  “3.1   Availability. Subject to the terms and conditions hereof, each of the
Lenders agrees severally and not jointly, in the proportion of its Commitment
hereunder, to make the Facility available to the Borrower in three tranches as
follows:

  (a)   Tranche A: a term loan in an aggregate principal amount equal to the
lesser of $95,000,000 or seventy percent (70%) of the Fair Market Value of the
Pre-Existing Vessels, solely for the purpose of partially refinancing the
Pre-existing Vessels;

7



--------------------------------------------------------------------------------



 



  (b)   Tranche B: a term loan facility in an aggregate principal amount equal
to the lesser of $75,000,000 or seventy percent (70%) of the Fair Market Value
of the GPA 654 Vessels, solely for the purpose of partially financing the
delivery installments and acquisition costs each of the GPA 654 Vessels;     (c)
  Tranche C: a term loan facility in the aggregate principal amount equal to the
lesser of (i) $54,000,000, (ii) 100% of the delivered cost of the New Vessels,
as set forth on Schedule 2 hereto or (iii) 100% of the Fair Market Value of the
New Vessels at delivery, for the purpose of partially financing the acquisition
costs of each of the New Vessels;”

  (f)   Section 4.2(c) shall be amended to add “or the New Vessel” immediately
following “the GPA 654 Vessel”;     (g)   Section 4 shall be amended to add a
new Section 4.2A as follows:

  “4.2A    Conditions Precedent to the Effectiveness of Amendment No. 2. The
effectiveness of Amendment No. 2 to this Credit Facility Agreement and the
obligation of the Lenders to make an Advance available to the Borrower under
Tranche C shall be expressly subject to the following conditions precedent:

  (a)   Note. The Borrower shall have duly executed and delivered the Note.    
(b)   Additional Security Documents. The Borrower shall have duly executed and
delivered to the Facility Agent:

  (i)   an amendment to the Mortgage;     (ii)   an amended and restated
Earnings Assignment with respect to each Vessel;     (iii)   an amended and
restated Insurances Assignment with respect to each Vessel;     (iv)   the New
Vessels Builder’s Warranties Assignments;     (v)   the Assignment Notices with
respect to the above-indicated Insurances Assignment, Earnings Assignments and
the New Vessels Builder’s Warranties Assignments;     (vi)   the Subordinated
Lender Consent; and

8



--------------------------------------------------------------------------------



 



  (vii)   Uniform Commercial Code Financing Statements for filing with the State
of Delaware and in such other jurisdictions as the Facility Agent may reasonably
require.

  (c)   New Vessels Building Contracts. The Facility Agent shall have received
copies of all New Vessels Building Contracts relating to the New Vessels, and
contracts with third party suppliers of material components of the New Vessels
certified as true and complete by an officer of the Borrower, which contracts
shall be satisfactory to the Facility Agent and its counsel;     (d)  
Compliance Certificate. The Facility Agent shall have received a Compliance
Certificate with respect to the most recently ended fiscal quarter; and     (e)
  Legal Opinions. The Facility Agent, on behalf of the Agents and the Lenders,
shall have received legal opinions addressed to the Facility Agent from
(i) Lugenbuhl, Wheaton, Peck, Rankin and Hubbard, counsel for the Borrower and
(ii) Seward & Kissel LLP, special counsel to the Agents and Lenders, in each
case in such form as the Facility Agent may require, as well as such other legal
opinions as the Facility Agent shall have required as to all or any matters
under the laws of the United States of America and the State of New York.”

  (h)   Section 5.1 is hereby amended as follows:

  (i)   Section 5.1(a) shall be amended by deleting the “and” at the end
thereof;     (ii)   Section 5.1(b) shall be amended by replacing the period at
the end thereof and replacing it with “; and”; and     (iii)   Section 5.1(c)
shall be inserted as follows:         “each Advance made under Tranche C shall
be repaid in consecutive monthly installments, commencing on the last day of the
first full month after the Drawdown Date for such Advance, each payment to be in
the principal amount as set forth on Schedule 2 hereto, provided, however, that
if the amount drawn down in connection with the delivery of a New Vessel is less
than 100% of the delivered cost of such New Vessel, as set forth on as set forth
on Schedule 2 hereto, the respective installment amount and the Tranche C Final
Payment (as defined below) will be

9



--------------------------------------------------------------------------------



 



      reduced pro rata. The last such monthly installment shall be made on the
Tranche C Final Payment Date together with the Tranche C Final Payment (as
defined below). The payment dates for each Advance of Tranche C shall be
consolidated with Tranche A and Tranche B, on a per Vessel basis, at the end of
the month following the final Tranche C Drawdown Date. The Borrower shall
reimburse the Lenders for any and all costs or expenses incurred by any Lender
in connection with any breaking of funding (as certified by such Lender, which
certification shall, absent any manifest error, be conclusive and binding on the
Borrower) as a consequence of such consolidation or otherwise.

  (i)   Section 9.2 is hereby amended as follows:

  (i)   Section 9.2(b) shall be amended by adding the following at the end
thereof:         “, other than by entering into LLC Transaction”     (ii)  
Section 9.2(j) shall be amended to replace the “and” prior to “(ii)” with a
comma and insert, following the “other than the Facility)” the following:      
  “(iii) the purchase of the New Vessels and (iv) the payment of the LLC
Transaction Funds in connection with the LLC Transaction;”     (iii)  
Section 9.2(l) shall be revised as follows:

  (a)   in the second line after “Investments”, insert “, other than the LLC
Transaction or payment of the LLC Transaction Funds”; and     (b)   in the
seventh line, replace the phrase “until January 31, 2008 or until such time as
all of the GPA 654 Vessels” with “, the LLC Transaction or payment of the LLC
Transaction Funds until July 31, 2009 or until such time as all of the GPA 654
and the New Vessels”;

  (i)   Schedule 2 (Vessels) shall be amended by adding “Section C: The New
Vessels”, as attached hereto in Annex A;     (j)   Exhibit A, Form of Note,
shall be replaced in its entirety with Exhibit A, Form of Amended and Restated
Note, as attached hereto as Exhibit A;

          6. Consent to Acquisition of the New Vessels. Subject to the
satisfaction of all other conditions set forth in the Original Agreement and
this Amendment and provided that

10



--------------------------------------------------------------------------------



 



no Event of Default shall have occurred and be continuing, the Lenders hereby
consent to the acquisition by the Borrower of the New Vessels.
          7. LLC Transaction. Subject to the satisfaction of all other
conditions set forth in the Original Agreement and this Amendment and provided
that no Event of Default shall have occurred and be continuing, the Lenders
hereby consent to the LLC Transaction.
          8. No Other Amendment. All other terms and conditions of the Original
Agreement shall remain in full force and effect and the Original Agreement shall
be read and construed as if the terms of this Amendment were included therein by
way of addition or substitution, as the case may be.
          9. Other Documents. By the execution and delivery of this Amendment,
the Borrower, the Lenders, the Facility Agent and the Security Trustee hereby
consent and agree that all references in the other Security Documents to the
Original Agreement shall be deemed to refer to the Original Agreement as amended
by this Amendment. By the execution and delivery of this Amendment, the Borrower
hereby consents and agrees that each of the Security Documents and any other
documents that may be executed as security for the Facilities under the Original
Agreement or any Security Document to which it is a party shall remain in full
force and effect notwithstanding the amendments contemplated hereby.
          10. Fees.

  (a)   Expenses. The Borrower agrees to pay to the Facility Agent upon the
execution hereof an arrangement fee as described in that certain letter
agreement dated February 6, 2007, entered into by and between the Borrower and
the Facility Agent, and further agrees to pay promptly all costs and expenses
(including reasonable legal fees) of the Lenders and the Facility Agent in
connection with the preparation and execution of this Amendment.     (b)  
Payments. All amounts payable under this Section 12 shall be made as set forth
in the Original Agreement.

          11. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
          12. Counterparts. This Amendment may be executed in as many
counterparts as may be deemed necessary or convenient, and by the different
parties hereto on separate counterparts each of which, when so executed, shall
be deemed to be an original but all such counterparts shall constitute but one
and the same agreement.
          13. Headings; Amendment. In this Amendment, section headings are
inserted for convenience of reference only and shall be ignored in the
interpretation of this Amendment. This Amendment cannot be amended other than by
written agreement signed by the parties hereto.

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has executed this
Amendment by its duly authorized representative on the day and year first above
written.

            RIGDON MARINE CORPORATION
      By:   /s/ Larry T. Rigdon        Name:   Larry T. Rigdon        Title:  
Chairman        DVB BANK NV,
as Underwriter, Arranger, Book Manager,
Facility Agent and Security Trustee
      By:   /s/ Cornelis Overgaauw        Name:   Cornelis Overgaauw       
Title:   S.V.P.              By:   /s/ Evan Cohen        Name:   Evan Cohen    
  Title:   S.V.P.        DVB BANK AG,
as Swap Bank
      By:   /s/ Cornelis Overgaauw        Name:   Cornelis Overgaauw       
Title:   S.V.P.              By:   /s/ Evan Cohen       Name:   Evan Cohen      
Title:   S.V.P.   

 



--------------------------------------------------------------------------------



 



         

            The Lenders:

DVB BANK NV, as Lender
      By:   /s/ Cornelis Overgaauw        Name:   Cornelis Overgaauw       
Title:   S.V.P.              By:   /s/ Evan Cohen        Name:   Evan Cohen     
  Title:   S.V.P.        NIBC BANK N.V., as Lender
      By:   /s/ Dirk Kaper        Name:   Dirk Kaper        Title:   Associate
Director              By:   /s/ Halbart Völker        Name:   Halbart Völker   
    Title:   Managing Director        THE GOVERNOR AND COMPANY OF THE BANK OF

SCOTLAND, as Lender
      By:   /s/ Alan Boothby        Name:   Alan Boothby        Title:  
Director, Marine Finance   

 



--------------------------------------------------------------------------------



 



         

            BAYERISCHE HYPO-UND VEREINSBANK
AKTIENGESELLSCHAFT, as Lender
      By:   /s/ Stephen Somitsch       Name:   Stephen Somitsch       Title:  
Vice President              By:   /s/ Peter Grotheer-Isecke        Name:   Peter
Grotheer-Isecke        Title:   Credit Analyst   

 



--------------------------------------------------------------------------------



 



         

ANNEX A: ADDITION TO SCHEDULE 2 TO ORIGINAL AGREEMENT
C. The New Vessels

                                      Estimated   Projected         To be
registered       Delivered Date   Monthly     Hull   under   Classification  
and Cost of   Repayments from Builder   Number   Registry/Flag of   Society  
Vessel   Drawdown
Midship Marine, Inc.
  314   United States   ABS   April 2007
  $52,996
 
              $6,359,500    
C & G Boat Works, Inc.
  83   United States   ABS   April 2007
  $41,006
 
              $4,920,700    
C & G Boat Works, Inc.
  84   United States   ABS   September 2007
  $63,914
 
              $7,669,702    
C & G Boat Works, Inc.
  91   United States   ABS   March 2008
  $46,915
 
              $5,629,800    
C & G Boat Works, Inc.
  94   United States   ABS   July 2008
  $66,437
 
              $7,972,393    
C & G Boat Works, Inc.
  93   United States   ABS   July 2008
  $46,998
 
              $5,639,800    
C & G Boat Works, Inc.
  97   United States   ABS   February 2009
  $65,228
 
              $7,827,393    
C & G Boat Works, Inc.
  98   United States   ABS   March
  $65,478
 
              $7,857,393    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[INSERT FORM OF AMENDED AND RESTATED NOTE]

 